Per Curiam:

In the light of Public, No. *613515, 76th Congress, Third Session, approved May 14,1940, and, it appearing that it was the intention of the Congress to make that Act applicable to the present case, and to other cases similarly situated, the judgment of the Court of Appeals is reversed and the cause is remanded to the District Court with directions to hear the appeal from the award of the Secretary of Agriculture.
Messrs. William L. Curtis and D. H. Howell submitted for petitioner. Messrs. Harry P. Daily and John P. Wood submitted for respondent.
By leave of Court, Solicitor General Biddle, Assistant Attorney General Arnold, and Messrs. Robert L. Stern, Robert K. McConnaughey, Mastin G. White, and Joseph 0. Parker filed a brief on behalf of the United States, as amicus curiae, urging reversal.